The judgment of the court was entered October 30th 1871.
Per Curiam.
We think there was no error on part of the court in holding the plaintiff entitled to recover in this case without a previous tender of the certificate of an interest in the Rynd Farm Oil Company, or the stock issued upon it; that is an equity which may be still protected by making it a condition of granting execution that it shall be surrendered to the defendant, or filed in- court, before execution shall issue. This we think the court ought to do. With this let judgment be
Affirmed.